DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 22, 2022 has been entered.
Applicants' arguments, filed July 22, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 9-12, 20-23 and 31-34 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the applicant regards as the invention. Specifically, the recitation “permits release of no more than 20% of the (N,N-diethylcarbamoyl)methyl methyl (2E)but-2- ene-1,4-dioate from the tablet core over a period of 2 hours after the tablet is placed into a dissolution medium of pH 1.2 for 2 hours, then a dissolution medium of pH 6.8, wherein the dissolution medium is kept at 37 °C and agitated at 100 rpm” is unclear whether the recitation is referring to a four hour period (two hours at pH 6.8 after two hours at pH 1.2) or 2 hours (at pH 1.2).  


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4-5, 9-12, 20-23 and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gangakhedkar (U.S. 2012/0095003 – see IDS dated 5/5/2014) in view of Nilsson (WO 2010/079221- see IDS dated 5/5/2014) and Tsutsumi (U.S. 2005/0208133). 
Gangakhedkar teaches using prodrugs of methyl hydrogen fumarate (MHF) meeting the requirements of Formula I, including (N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate [0105]. The compounds of formula I are provided as oral sustained release dosage forms to deliver the prodrug to the lower GI tract [0331]. These types of dosage forms are well-known in the prior art and include erosion-controlled release [0331]. The prior art explicitly discussed in Gangakhedkar is the enteric coating of Fumaderm® [0008]. MHF prodrugs of Formula I may be administered at 1 to 50mg/kg or from about 1 mg to about 5 g per day [0336]. 
Gangakhedkar does not teach the type of polymer used for the enteric coating, though it does teach such coating technology is well-known in the art. 
Nilsson teaches formulating MHF prodrugs in an erosion matrix to provide controlled release (p.1). Nilsson teaches that Fumaderm® represents 66% of all prescriptions for systemic therapy of psoriasis in Germany, but some patients discontinue therapy due to side effects (pp. 1-2). Nilsson teaches embodiments with better tolerability (i.e. less side effects) than Fumaderm® based on better release control (p.3). Almost no MHF prodrug is released in the first two hours, but the prodrug is released quickly thereafter (e.g. pp.5-6 and Figure 1). The release controlling polymer may be hydroxypropyl methylcellulose (HPMC) (p.15, 23). Patients may be those having moderate to severe forms of psoriasis, including chronic plaque type (p.8). In clinical trials, the study was run for 16 weeks or longer (p.8) Nilsson teaches a dosage form comprising a core with at least a portion of the MHF prodrug and a compressed coating surrounding the core and comprising cellulose such as ethylcellulose or hydroxypropylcellulose (pp.21-22). Film coatings as well as enteric coatings are optional (p.19). Such a pH-controlled release can be obtained by providing a composition that releases the fumaric acid by a pH-dependent osmotic mechanism, or by employment of suitable enzymes (p.23). Wax, corn oil can provide sustained release based on the degradation due to lipases in the intestines (p.21). Administration may occur once, twice or three times daily and dosages can range from 200mg to 2000mg, particularly 400-600mg, daily (p.18). The composition may optionally be enteric coated (e.g. p.9). 
Nilsson does not teach a core to coating weight ratio of 1:1 to 1:3. 
Tsutsumi teaches a GI specific drug release system comprising a drug core coated by release controlling polymer may be further coated by an enteric coating [0034-0037]. The release controlling polymer may be HPMC [0111, 170-171, 0193]. Exemplary formulations use HPMC 2910 (which has viscosity of 4000mPa·s).  The tablet may be compressed-coated [0193-0196]. The system provides site specific release of a drug to either colon and/or small intestine (see Fig. 10). Tsutsumi teaches a time-erosion system (TES) wherein the drug release is based purely on time. While the TES is non-preferred based on difficulty of colonic delivery, it is nonetheless suggested. 
Tsutsumi does not teach the use of an MHF prodrug.
It would have been prima facie obvious to one having ordinary skill in the art making the composition of Gangakhedkar to mimic the controlled release of Nilsson in order to reduce the side effects associated with poorly controlled delivery of MHF as taught to occur with Fumaderm®. In doing so, it would have been prima facie obvious to one of ordinary skill in the art to use a compressed coating technology as taught by Tsutsumi in order to precisely deliver the MHF prodrug to the desired gastrointestinal location(s). Where the desired release is based purely on timing rather than pH of the desired gastrointestinal location, one of skill in the art would find it prima facie obvious to use the TES of Tsutsumi, thereby excluding any enteric coating. As such, the dosage form would have a single compressed coating layer that is directly surrounding, and touching, the core. When using coated dosage forms for site specific delivery, a skilled artisan would understand that the core has to be coated in a sufficient amount to protect the core from the acidic environment of the stomach. As such, a skilled artisan would be motivated to modify the ratio of core to coating to provide the desired level of core protection. 

Obviousness Remarks 
Applicants argue that the rejection does not address the coating weight ratio of 1:1: to 1:3. Since neither reference cited teaches the recited range, the rejection should be withdrawn. 	Examiner disagrees. The prior art provide many Examples for starting points in providing a sufficient amount of coating. While it does not exemplify the TES system, a skilled artisan formulating the TES system of Tsutsumi would find it prima facie obvious to provide a sufficient amount of coating to adequately protect the core. MPEP 2144.05. 

Applicants argue that Examiner has not explicitly addressed the process limitations instantly recited, so the rejection is improper. 
Examiner disagrees. The instant claims are drawn to a tablet (i.e. product). The claims then define the tablet by a functional property by reciting how the tablet dissolves under certain conditions. A person of ordinary skill in the art would expect a tablet having the TES delivery system of Tsutsumi to meet the instantly recited dissolution characteristics. Moreover, active agents dissolve more where more dissolution medium is present. Where there is only enough dissolution medium to dissolve 10% of the tablet, every tablet would meet the recited functional limitation. Thus, Applicants argument is based on a limitation which is not recited in the present claims (i.e. amount of dissolution medium). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that there is no motivation to combine the references because Gangakhedkar proposes a solution to the problem: using different prodrugs. Thus, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. A person of ordinary skill in the art is not an automaton, but a person having ordinary creativity. MPEP 2141.03 citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). As such, Examiner “may take into account ‘the inferences and creative steps that a person or ordinary skill in the art would employ’”. Id. 

Applicants argue that even if person having ordinary skill in the art would have combined the references, each reference has deficiencies. 
Examiner does not find this argument persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that they have identified the problem to be solved, which is not taught or suggested by the prior art (citing In re Sponnoble, 405 F.2d 578, 585, 160 USPQ 237, 243 (CCPA 1969)). Thus, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. The "discovery of the cause of a problem . . does not always result in a patentable invention” MPEP 2141(III). Applicants alleging discovery of a source of a problem must provide substantiating evidence. MPEP 2141(III). Here, the record appears to lack substantiating evidence. 

Applicants argue that Examiner has failed to establish a reasonable expectation of success. 
Examiner disagrees. One having ordinary skill in the art combining teachings of prior art delayed release systems would have a reasonable expectation of successfully forming a delayed release system. Applicants allegation that the resulting dosage form would not meet the recited functional limitation is unpersuasive for the reasons discussed above. Specifically, the functional limitation does not specify an amount of dissolution fluid and is unclear regarding the starting point of the two-hour interval being measured. 

Applicants previously stated that Examiner has pointed to figure 10 for support that the system provides site specific release of the drug to either colon or small intestine. Applicants argue that the figure releases far more than 20% of the active agent in the first two hours and the majority of the active agent in the first five hours. Thus, a skilled artisan would not have been motivated to use HPMC 2910 in the formulation of Nilsson because the rapid release demonstrated by Tsutsumi is against the purpose of Nilsson which prefers that almost no MHF prodrug be released in the first two hours. 
Examiner disagreed. While Tsutsumi generally provides direction to deliver the active agent a desired gastrointestinal location, the exemplary formulation tested and exemplified in Figure 10 does not report the parameters of the test performed. Even where the dosages of Tsutsumi and the instant dosage were the same, different test parameters would be expected to give rise to very different results. As such, the exemplary formulation of Tsutsumi does not negate the obviousness of tuning a dosage form for site specific gastrointestinal release as taught by Tsutsumi after two hours of stability in an acidic environment (i.e. representing gastric residence) as taught by Nilsson.  

Applicants argued that Nilsson is silent regarding the viscosity of the HPMC. One of skill in the art would not have been motivated to use the HPMC 2910 of Tsutsumi because it might lead to a faster release of active agent than desired by Nilsson because Tsutsumi demonstrates faster release in Figure 10 when using HPMC 2910. 
Examiner disagreed. As discussed above, the test parameters of Tsutsumi’s Figure 10 are not disclosed, so no conclusions can be made. However, a person having ordinary skill in the art of formulating pharmaceutical dosage forms is that of a Ph.D. chemist or pharmacist, not an automaton. See MPEP 2143.03(I). As such, a skilled artisan following the teachings of Nilsson would find it obvious to choose an HPMC coating material, optionally in combination with other materials which resist gastric release (i.e. wax, corn oil) in order to achieve the release profile taught by Nilsson. 

Applicants argued that they have 
demonstrated that the claimed compressed coating layer of Applicant’s tablets provides a delayed release profile that mimics enteric release and results in decreased flushing incidents. Decreased flushing is also taught with Nilsson’s compositions but, as noted above, Nilsson’s compositions require an enteric coating that Applicant discovered can lead to degradation of N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-l,4-dioate. In other words, the presently claimed tablets provide an enteric-like release and the known benefits thereof (i.e., decreased flushing) but without the problematic enteric coating materials.

Applicants thus submit that the rejection should be withdrawn. 
Examiner disagreed. Nilsson teaches that “the composition according to the invention may be prepared in the form of erosion matrix tablets…obtained by granulation, followed by tableting and optionally film and/or enteric coating of the core tablets obtained”. Thus, Nilsson does not require an enteric coating, but provides the alternatives of a film coating or no coating may be used. Nilsson then demonstrates HPMC film coated tablets (Example 2). Thus, one having ordinary skill in the art following the teachings of the cited prior art would find it prima facie obvious to use HPMC film coated tablets rather than enteric coated tablets based on the teaching of Nilsson. 

Applicants stated that the film-coated tablets of Nilsson do not yield the instantly claimed dissolution profile because they release about 40% of the active agent in the first two hours. Since the exemplary formulation of Nilsson degrades faster than the instant claims permit, Applicants submit the rejection should be withdrawn. 
Examiner disagreed. Tsutsumi, which does not require an enteric coating, and explicitly teaches using a time erosion system (TES) release as instantly claimed, would motivate a skilled artisan to modify the embodiment of Nilsson in order to more precisely deliver the prodrug at a desired time (i.e. at least 2 hours post administration). The timing of degradation would be dependent on many factors including the materials chosen for the coating, the density and porosity of the coating resulting from the compression pressure, the amount of the aqueous solution in the dissolution test, etc. Since the claims do not specify any of these parameters, the claims impliedly permit any parameters for these variables. Where the amount of aqueous solution is de minimis, the coating density high, and coating porosity low, the rate of degradation would be expected to be slow. Under such conditions, the tablet rendered obvious above would not be expected to release a substantial amount of active agent in the first two hours. Thus, Applicants argument is unpersuasive and the obviousness rejection is maintained. 

Applicants argued that they have demonstrated that examples 1-3 exhibit the claimed release profile in an in vitro dissolution test that mimics transit through the GI tract. Applicants submit that the physiological benefit of the release is that only one out of 12 subjects tested experienced flushing (Example 13 and Table 13). Thus, the presently claimed tablet provides the benefit of an enteric coating but avoids the decreased shelf life attributed to enteric coatings. 
Examiner disagreed that Applicants demonstrations are sufficient to overcome the obviousness rejection. Applicants have the burden of demonstrating unexpected results which are commensurate in scope with the instant claims. MPEP 716.02(e) sets forth that Applicants may compare the claimed invention with the closest prior art in order to demonstrate unexpectedness. Applicants have not compared any of their data to the closest prior art. Nilsson teaches a delayed release formulation that decreases flushing associated with administration of dimethyl fumarate compared to Fumaderm® (Example 2, Table 1). Thus, a skilled artisan making a delayed release delayed release dimethyl fumarate formulation would have an expectation of reduced flushing. Applicants data not only fails to compare the test formulation to the closest prior art, but it fails to compare to a formulation containing DMF. Thus, Applicants have not met their burden in establishing an unexpected result. 

Applicants argued that Gangakhedkar proposes the use of prodrugs other than those instantly claimed in order to avoid flushing. Nilsson focusses on using different active compounds than instantly claimed and exemplifies use of enteric coatings. Tsutsumi teaches an oral multiple drug release system to provide site specific GI release. Thus, none of the cited references teach the instantly claimed subject matter. 
Examiner agreed that none of the references, taken alone, teach the instantly claimed subject matter. However, the rejection is based on a combination of references with each reference being used for all that it would have taught or suggested to a person having ordinary skill in the art at the time of the invention. As discussed above, the combination of references would have motivated a skilled artisan to form the instantly claimed composition. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-5, 9-12, 20-23 and 31-34 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-48 of copending Application No. 13/973,542 taken in view of Tsutsumi (U.S. 2005/0208133). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art following the teachings of the copending application would have a reasonable expectation that the tablet would have the instantly recited dissolution properties, given that all of the recited structural properties are the same as instantly claimed and functional properties (i.e. dissolution) are a product of the structure of an oral dosage form. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5, 9-12, 20-23 and 31-34 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. 9,416,096; claim 10 of U.S.P. 9,682,057; claim 13 of U.S.P 9,795,581; claim 10 of U.S.P. 9,895,336; and claims 1-25 of U.S.P. 9,999,672; claims 1-18 of U.S.P. 10,716,760; and claims 1-12 of 10,940,117; each taken in view of Nilsson (WO 2010/079221- see IDS dated 5/5/2014) and Tsutsumi (U.S. 2005/0208133). It would have been prima facie obvious to formulate the oral dosage forms of N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate claimed in the referenced patents as a controlled release erosion matrix as taught by Nilsson and Tsutsumi. 


Double Patenting Remarks
Applicants respectfully request the rejection over the ‘542 application be held in abeyance. Applicants submit that neither Nilsson nor Tsutsumi teaches a pharmaceutical tablet having the instantly recited limitations for the reasons stated in the obviousness remarks.   
Examiner disagrees. For the reasons discussed above in the obviousness remarks, Applicants arguments that Nilsson and Tsutsumi are insufficient to render the instantly claimed coating obvious is unpersuasive.  Accordingly, the double patenting rejections are maintained.  


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612